Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10724047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  The closest prior art is Okawa et al. (US 7138567 B2).  Okawa et al. (US 7138567 B2) teaches that the use of techniques such as RNAi with the SD1 gene (a GA20 oxidase) in crop plants such as wheat, barley, and maize, vegetables, and fruit plants would be expected to increase yield.  (col. 2, line 63 – col. 3, line 16).  However, Okawa et al. fails to teach what the SD1 gene in maize is.  Song et al. (Gene 482.1-2 (2011): 34-42) teaches that there are at least five GA20 oxidases in maize and further teaches that the ZmGA20ox03 and ZmGA20ox05 genes in maize have homology (more homology than the other maize GA20 oxidases) to the rice SD1 gene.  The ZmGA20ox03 and ZmGA20ox05 genes in maize correspond to the polypeptides having the sequences of the instant SEQ ID NO:9 and 15, respectively.  However, upon a lengthy and careful consideration of the teachings of Song et al., the teachings taken as a whole do not appear to render the instantly claimed invention obvious.  The instant invention requires, at a minimum, that both the ZmGA20ox03 and ZmGA20ox05 polypeptides are targeted for suppression.  While Song et al. teaches that the ZmGA20ox03 and ZmGA20ox05 have significant sequence identity to SD1, Song et al. critically teaches that the two genes do not appear to be redundant.   Song et al. teaches that the two genes have distinct expression patterns in terms of both tissue and time, with ZmGA20ox05 being expressed in germinating seedlings (grouping more closely with ZmGA20ox01 and to a lesser extent with ZmGA20ox04) whereas ZmGA20ox03 expression was not detected.  Song, et al. (Scientific reports 6.1 (2016): 1-12 further teaches that the two genes have significantly different expression profiles in terms of time during plant maturation and overall levels of expression, with ZmGA20ox05 showing expression levels approximately ten fold over the highest levels of ZmGA20ox03 expression.  Because the expression patterns of the two GA20 oxidases as taught by the prior art suggest that the polypeptides have distinct roles in plant development (with ZmGA20ox05 appearing to have a pronounced role in germination), there does not appear to be a clear teaching, suggestion or motivation to target both polypeptides for suppression to achieve an equivalent effect of silencing SD1 in rice.  Furthermore, as set forth previously herein in the scope of enablement rejection under 112(a), the effects of manipulation of expression of GA oxidases is largely unpredictable and the suppression of two GA oxidases that show distinct expression patterns and levels would not be have been readily predictable to achieve results similar to those achieved by mutation or suppression of SD1 in rice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662